Citation Nr: 0028046	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran, who had active service from September 1954 to 
August 1955, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that demonstrates that he currently has bilateral hearing 
loss.

2.  The veteran has not submitted competent medical evidence 
that demonstrates that any hearing loss that may be present 
has a nexus or relationship to service, including any 
acoustic trauma he was reportedly exposed to during service.  



CONCLUSION OF LAW

The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that a current 
hearing loss is related to that noise exposure.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, certain chronic 
diseases, such as a sensorineural hearing loss, may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim. 
See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

In order for a claim to be well grounded, there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the inservice injury or disease and 
the current disability established by medical evidence.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has established rules for the determination of 
well-grounded claims based on the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has ruled that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" to 
relate the veteran's present disability to his or her post-
service symptoms.  See Savage, 10 Vet. App. at 497-98.  

The evidence for consideration in this case includes the 
veteran's service, VA and private medical records, and 
testimony provided by the veteran at a hearing in September 
1999.  The veteran's service medical records contain no 
evidence of complaints, treatment or diagnosis of hearing 
loss.  This is consistent with the veteran's testimony that 
he did not complain or seek treatment for hearing loss during 
service.  The veteran's August 1955 separation physical 
examination contains no diagnosis of hearing loss and his 
hearing was described as 15/15 bilaterally for whispered and 
spoken voice.

The veteran has testified that he sought treatment for his 
hearing loss in 1964 when he obtained hearing aids, but that 
he was also unable to obtain those records for submission in 
connection with his claim.  VA and private medical dated 
between 1996 and 1998 do not appear to contain any reference 
to the veteran's hearing loss and clearly do not contain any 
opinion as to the cause or etiology of his hearing loss.

Based on this evidence the Board must conclude that the 
veteran's claim is well grounded.  The veteran is able to 
provide competent evidence to the effect that he was exposed 
to loud noise during service.  However, he has not provided 
the other two items of evidence necessary to well ground his 
claim.  Specifically, the veteran has not submitted medical 
evidence that shows he has been diagnosed with bilateral 
hearing loss and medical evidence that in some way relates a 
current diagnosis of hearing loss to service.  

While the veteran clearly believes that he has a current 
hearing loss that is related to service, the veteran, as a 
lay person, is not qualified to offer an opinion regarding 
the etiology of his hearing loss.  Such a determination 
requires specialized knowledge or training and cannot be made 
by a lay person.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1994), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his or burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  Where, as here, the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  See LeShore v. Brown, 8 Vet. App. 
406, 408 (1995).  Absent this medical evidence the veteran's 
claim must be denied as not well grounded.  

The Board is aware of no circumstance in this matter that 
would put the VA on notice that relevant evidence may exist, 
or could be obtained, that if true, would make the veteran's 
service connection claim "plausible."  See generally, 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

